Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Debbie Wright appeals the district court’s orders striking Wright’s expert designation and dismissing her complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wright v. Commonwealth Primary Care, No. 3:10-cv-00034-JRS (E.D. Va. Nov. 2 & Dec. 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.